

117 SRES 77 ATS: Designating the week of February 22 through February 26, 2021, as “Public Schools Week”. 
U.S. Senate
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 77IN THE SENATE OF THE UNITED STATESFebruary 25, 2021Mr. Tester (for himself, Ms. Collins, Mr. King, Ms. Hassan, Mr. Carper, Mr. Wyden, Mr. Merkley, Mr. Markey, Mr. Bennet, Mr. Coons, Ms. Cantwell, Mr. Sanders, Mr. Reed, Mr. Blumenthal, Mr. Kaine, Mr. Van Hollen, Ms. Baldwin, Mr. Brown, Mr. Warner, Mr. Booker, Mrs. Murray, Mr. Casey, Mrs. Feinstein, Mr. Whitehouse, Ms. Rosen, Ms. Hirono, Mr. Manchin, Ms. Warren, Mrs. Shaheen, Mr. Murphy, Mr. Cardin, Ms. Klobuchar, Ms. Duckworth, Ms. Sinema, Ms. Ernst, Mrs. Capito, Mr. Boozman, and Mr. Durbin) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of February 22 through February 26, 2021, as Public Schools Week. Whereas public education is a significant institution in a 21st-century democracy;Whereas public schools in the United States are where students come to be educated about the values and beliefs that hold the individuals of the United States together as a nation;Whereas public schools prepare young individuals of the United States to contribute to the society, economy, and citizenry of the country;Whereas 90 percent of children in the United States attend public schools;Whereas Federal, State, and local lawmakers should—(1)prioritize support for strengthening the public schools of the United States;(2)empower superintendents, principals, and other school leaders to implement, manage, and lead school districts and schools in partnership with educators, parents, and other local education stakeholders; and(3)support services and programs that are critical to helping students engage in learning, including counseling, extracurricular activities, and mental health supports;Whereas public schools should foster inclusive, safe, and high-quality environments in which children can learn to think critically, problem solve, and build relationships;Whereas public schools should provide environments in which all students have the opportunity to succeed beginning in their earliest years, regardless of who a student is or where a student lives;Whereas Congress should support—(1)efforts to advance equal opportunity and excellence in public education;(2)efforts to implement evidence-based practices in public education; and(3)continuous improvements to public education;Whereas every child should—(1)receive an education that helps the child reach the full potential of the child; and(2)attend a school that offers a high-quality educational experience;Whereas Federal funding, in addition to State and local funds, supports the access of students to inviting classrooms, well-prepared educators, and services to support healthy students, including nutrition and afterschool programs;Whereas teachers, paraprofessionals, and principals should provide students with a well-rounded education and strive to create joy in learning;Whereas superintendents, principals, other school leaders, teachers, paraprofessionals, and parents make public schools vital components of communities and are working hard to improve educational outcomes for children across the country; andWhereas the week of February 22 through February 26, 2021, is an appropriate period to designate as Public Schools Week: Now, therefore, be itThat the Senate designates the week of February 22 through February 26, 2021, as Public Schools Week.